      UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF WASHINGTON
                                 AT SEATTLE



       GEORGE JOHNSON,                               JUDGMENT IN A CIVIL CASE

                            Plaintiff,               CASE NO. C16-1738JLR

              v.

       DONALD P. WANG, et al.,

                            Defendants.




       Jury Verdict. This action came before the court for a trial by jury. The issues
       have been tried and the jury has rendered its verdict.

X      Decision by Court. This action came to consideration before the court. The
       issues have been considered and a decision has been rendered.

     THE COURT HAS ORDERED THAT

       Defendant Donald P. Wang, in personam, and Defendant F/V Thor, in rem, are

jointly and severally liable to Plaintiff George Johnson for a total judgment of

$81,133.45, which includes: (1) $22,140.00 in wages pursuant to 46 U.S.C. §§ 10601

and 11107, and a doubling of this amount under RCW 49.52.070, for a total of

$44,280.00 in wages and penalties; (2) prejudgment interest on Mr. Johnson’s $22,140.00

//
//
//
of unpaid wages in the amount of $5,387.20; and (3) reasonable attorneys’ fees in the

amount of $31,466.25. (See 9/12/18 Order (Dkt. # 63); 11/14/18 Order (Dkt. # 67).)

      Filed this 14th day of November, 2018.



                                           WILLIAM M. MCCOOL
                                           Clerk of Court

                                           s/ Ashleigh Drecktrah
                                           Deputy Clerk
